IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00306-CV
                                No. 10-18-00307-CV

             IN THE INTEREST OF A.K. AND A.J., CHILDREN
                               AND
                  IN THE INTEREST OF A.J., A CHILD


                         From the 74th District Court
                          McLennan County, Texas
                  Trial Court Nos. 2017-618-3 and 2017-1187-3


                                      ORDER


      Appellant filed a motion for extension of time to file his response to a motion to

withdraw and a supporting Anders brief in these proceedings in which the trial court had

terminated appellant's parental rights to his children.    Appellant has requested 30

additional days because his access to the law library where he is in prison is limited.

Appellant’s requests will only be granted in part.

      Because this is a response to a motion to withdraw and Anders brief and not a full

appellant's brief in each of these proceedings, Appellant’s responses are not required to

contain specific references to the record or case authorities. Appellant’s responses are
sufficient if they direct the Court to the issues upon which the appellant believes the trial

court erred. In conducting its review of the entire record for possible error, the Court will

give special attention to the issues to which the Court is directed by the Appellant’s

responses. If the Court is persuaded that an issue is not frivolous and might support an

argument for error and a determination of harm that would result in a modification of

the judgment in one or both proceedings, the Court will remand the relevant proceeding

or proceedings to the trial court for the appointment of new counsel to fully brief the

issue.

         Accordingly, because the form of a response to an Anders brief is relatively-less

restrictive in nature than that which is necessary for a formal brief, appellant is granted

an extension of 14 days from the date of this order in which to file a response in each of

these proceedings. Accordingly, appellant is ordered to file his responses with this Court,

if any, on or before December 19, 2018.



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Granted in Part
Order delivered and filed December 5, 2018




ITIO A.K. & A.J., Children & ITIO A.J., A Child                                        Page 2